Citation Nr: 1631451	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  14-10 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1966 to September 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2016, the Veteran presented sworn testimony during a Video Conference Board hearing in Huntington, West Virginia of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

With consideration of the doctrine of reasonable doubt, there is competent and probative medical evidence of record suggesting that the Veteran's psoriasis is related to active service.


CONCLUSION OF LAW

The criteria for service connection for psoriasis is met.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
	
Given that the Board is granting the Veteran's claim for service connection for psoriasis there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims because any potential error would be harmless.
Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372   (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006). Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), some issues fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer). 

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Merits

The Veteran contends that his psoriasis began in service and has continued until the present time.  The Board finds that the evidence supports the Veteran's contention and that service connection for psoriasis is warranted.

In reviewing the evidence, the Veteran was diagnosed with psoriatic dermatitis in a January 2013 VA treatment note.  Thus, the first component of service connection, the presence of a current disability, is met.    

The Veteran has submitted statements to VA in January 2013 that he first observed drying flaking skin in service and that when he sought care they referred to it as jungle rot.  Additionally, the Veteran has provided a May 2015 statement from his spouse who wrote that she witnessed firsthand the Veteran's skin condition shortly after he left the military and that he did not seek care because it did not keep him from working.  The Board finds that the evidence of record is consistent and supports the Veteran's testimony in June 2016 regarding the first instance he noted drying flaking skin.  Thus, the second component of service connection, an in-service incurrence, is met.  

As noted above, The Veteran has testified in June 2016 that he has psoriasis in and since service, and his spouse's May 2015 correspondence also supports these facts.  In weighing the lay statements, the Board notes that lay persons are competent to assert the presence of symptoms subject to lay observation, such as drying flaking skin.  Given the fact there is no negative opinion of record, based on the credible statements of the Veteran's spouse regarding the continuing symptoms since his separation from service, the Veteran's credible testimony, and the available evidence, the Board finds that service connection for psoriasis is warranted.  See 38 C.F.R. § 3.303(a)  (service connection must be considered on the basis of the places, types, and circumstances of his service as shown by his service records, the official history of each organization in which he served, his medical records, and all pertinet medical and lay evidence); see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (it is error to categorically reject a lay person as competent to provide a nexus opinion).  


ORDER

Entitlement to service connection for psoriasis is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


